DETAILED ACTION
Election/Restrictions
Applicant’s election of species (1) (the segments of nucleic acids are genomic nucleic acids (claims 69, 70, and 73), species (4) (further obtaining a genomic profile from the genomic sample, see claim 70), species (8) (the sequence of individual nucleic acid tags is known prior to generating tagged nucleic acid molecules, see claim 72), species (9) (the nucleic acid tags comprise a sample tag, see claim 74, 85,  and 86), species (12) (subjecting the zero-th order derivative strands of step (i) to a ligation reaction in the presence of primers capable of hybridizing to the polynucleotide tail of the zero-th order strands added in step (i) under conditions that promote the ligation of a primer to the 5’ ends of the zero-th order derivative strands, see claim 82), species (14) (the amplified tagged nucleic acid molecules produced in step (c) are subjected to hybrid capture prior to step (d), see claim 84), species (16) (the unique tagged nucleic acid molecules are pooled with a plurality of unique tagged nucleic acid molecules having a different sample tag prior to said sequencing of the amplified tagged nucleic acid molecules product of step (c), see claims 85 and 86), and species (17)	(the tag associated sequence reads are generated from a single species or a single cell, see claim 87) in the reply filed on January 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 68-80 and 82-87 will be examined. 

Specification
The disclosure is objected to because of the following informality: since case 15/063,278 has been patented, applicant is required to update this information in the first paragraph of the specification.
Appropriate correction is required.

Claim Objections
Claim 68 is objected to because of the following informalities: (1) no period should appear after the label of each step, e.g.,  “a.” should be --a)--; (2) “during processing” in step f) should be deleted; and (3) “the amplification of step (c)” should be “the PCR of step (c)”. 
Claim 72 is objected to because of the following informality: “the sequence of individual nucleic acid tags is known prior to generating tagged nucleic acid molecules” should be “the sequences of the nucleic acid tags are known prior to said generating tagged nucleic acid molecules”. 
Claim 75 is objected to because of the following informality: “the tag is” should be “the nucleic acid tags are”. 
Claim 78 is objected to because of the following informality: no period should appear after the label of each step, e.g.,  “g.” should be --g)--. 
Claim 79 is objected to because of the following informality: no period should appear after the label of each step, e.g.,  “j.” should be --j)--. 
Claim 78 is objected to because of the following informalities: (1) “determining the mutational load of locations of the genome in step (f) which comprise a first region of the genome” should be “determining the mutational load of a first region of the genome in step (f)”; 
Claim 79 is objected to because of the following informalities: (1) “determining the mutational load of the genome in step (f) for the locations on the genome which comprise a third region of the genome” should be “determining the mutational load of a third region of the genome in step (f)”; (2)  “is comprised of” should be “comprises”; and (3) “obtaining an average of the mutational load determined in step (f) for locations which comprise the second region and the mutational load obtained in step (f) for locations which comprise the third region” should be “obtaining an average of the mutational load of the mutational load of the second region and the mutational load of the third region”. 
Claim 82 is objected to because of the following informality: “such that each tagged nucleic acid molecule is unique, thereby generating each unique tagged nucleic acid molecule” should be “such that each of the tagged nucleic acid molecule is unique, thereby generating the unique tagged nucleic acid molecules”. 
Claim 85 is objected to because of the following informality: “the PCT” should be “the PCR”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter 
Claims 68-80 and 82-87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly added independent claim 68 contains a limitation “accounting for sequence error during processing comprising identifying tagged nucleic acid molecules that have mutated 
during the amplification of step c) and ignoring so mutated tagged nucleic acid molecules”, newly added claim 76 contains a limitation “estimating the mutational load of a single region of the genome comprising more than one location by assigning as the mutational load the location 
with the highest mutational load obtained in step (f) for the locations within the region”, newly added claim 77 contains a limitation “comparing the mutational load of a location in step (f) to the same location on the reference sample, thereby estimating a relative mutational load of the location”, newly added claim 78 contains a limitation “g) determining the mutational load of locations of the genome in step (f) which comprise a first region of the genome, wherein the first region comprises more than one location; h) determining the mutational load of locations of the genome in step (f) for locations on the genome which comprise a second region of the genome, wherein the second region is comprised of a number of locations which is comparable to the number of locations of the first region; i) comparing the mutational load obtained in step (g) to the mutational load obtained in step (h), thereby estimating the relative mutational load of the first region of the genome to the mutational load of the second region of the genome”, and newly added claim 79 contains a limitation “j) determining the mutation load of the genome in step (f) for locations on the genome which comprise a third region of the genome, wherein the third region is comprised of a number of locations which is comparable to the number of locations of the first region; k) obtaining an average of the mutational load determined in step (f) for locations which comprise the second region and the mutational load obtained in step (f) for locations which comprise the third region”. Although the specification describes that “[T]hrough sequence error during processing, the tag may very occasionally mutate, creating the appearance of a new tagged nucleic acid molecule. But if the set of tags are sufficiently large, the tagged nucleic acid molecules will generally differ at more than one nucleotide, and so tagged nucleic acid molecules that differ by a single nucleotide can (optionally) be ignored when counting” and “[T]he above description is of methodology designed to measure copy number and mutational loads throughout much of the genome in single cells” (see paragraphs [0297] and [0307] of US 2019/0153535 A1, which is US application of this instant application), page 16, lines 2-25, page 17, lines 1-25, page 18, lines 1-11, page 54, lines 17-19, and page 58, lines 22-24 of the specification suggested by applicant do not describe such limitations recited in claims 68 and 76-79 since the specification does not describe 1) accounting for sequence error comprising 
identifying tagged nucleic acid molecules that have mutated during the amplification of step c) and ignoring so mutated tagged nucleic acid molecules; 2) measuring the mutational load of the genomic sample based on the method of claim 68; 3) estimating the mutational load of a single region of the genome; 4) comparing the mutational load of a location in step (f) to the same location on the reference sample, and 5) determining the mutational load of locations of the genome in step (f). 
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure” (emphasis added).

Scope of Enablement 
Claims 68-80 and 82-87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing steps a) to c) of claim 68, does not reasonably provide enablement for measuring the mutational load of a genomic sample using the methods recited in claims 68-80 and 82-87. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The Nature of The Invention
The claims are drawn to a method for measuring the mutational load of a genomic
sample. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 68-80 and 82-87 encompass a method for measuring the mutational load of a genomic sample, comprising: a) obtaining segments of nucleic acids from the genome sample;
b) tagging the segments with nucleic acid tags, thereby generating unique tagged nucleic acid molecules, such that each of the unique tagged nucleic acid molecules comprises a portion corresponding to a segment of the segments of the nucleic acids from step (a) and a portion corresponding to a nucleic acid tag of the nucleic acid tags; c) subjecting the tagged nucleic acid molecules to a polymerase chain reaction (PCR), thereby generating amplified tagged nucleic acid molecules; d) generating tag associated sequence reads by sequencing the amplified tagged nucleic acid molecules of step (c); e) assigning each of the amplified tagged nucleic acid molecules to a location on a genome by mapping the subsequence associated with the nucleic acids of each of the tag associated sequence read of step (d); and f) accounting for sequence error during processing comprising identifying tagged nucleic acid molecules that have mutated 
during the amplification of step c) and ignoring so mutated tagged nucleic acid molecules. 
Working Examples
The specification provides working examples: (1) Methylation Sequencing; (2)  Comparative Genomic Hybridization (CGE) by High Throughput Sequencing; (3) Single Cell Microarray and Sequencing; (4) Sequencing Across Chromosome Breakpoints; and (5) Copy Number Profiling Using Varietal Tags on Restriction Enzyme Fragments (see pages 57-67). 


The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides working examples: (1) Methylation Sequencing; (2)  Comparative Genomic Hybridization (CGE) by High Throughput Sequencing; (3) Single Cell Microarray and Sequencing; (4) Sequencing Across Chromosome Breakpoints; and (5) Copy Number Profiling Using Varietal Tags on Restriction Enzyme Fragments (see pages 57-67). 
However, the specification provides no working example for measuring the mutational load of a genomic sample using the methods recited in claims 68-80 and 82-87. During the process of the prior art search, the examiner has not found any prior art which is related to measure the mutational load of a genomic sample using the methods recited in claims 68-80 and 82-87.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether the mutational load of a genomic sample can be measured using the methods recited in claims 68-80 and 82-87.
It is known that “[M]utational load is the total genetic burden in a population resulting from accumulated deleterious mutations. It is a kind of genetic load. It can be thought of as a balance between selection against a deleterious gene and its production by mutation. At the equilibrium, a dominant deleterious mutation has a frequency of m/s, where m is the mutation rate and s is the selective disadvantage of the mutation. In this case the mutational load can be calculated to be equal to the mutation rate. The load expresses the fact that individuals are dying because of the deleterious mutations that arise. The population carries a load of deleterious mutations, which reduce the average fitness of its members” (see “Mutational load”). Although the specification shows that “[T]he above description is of methodology designed to measure copy number and mutational loads throughout much of the genome in single cells” (see paragraph [0307] of US 2019/0153535 A1, which is US application of this instant application), since the specification does not have a definition for “Mutational load” and claim 68 does not require to account accumulated deleterious mutations and calculate a mutation rate based on the definition of “Mutational load”, it is unclear how the mutational load of a genomic sample can be measured using the methods recited in claims 68-75 and 80-87, the mutational load of a single region of the genome can be estimated using the method recited in claim 76, the mutational load of a location in step (f) to the same location on the reference sample can be compared using the method recited in claim 77, and the mutational load of locations of the genome in step (f) can be determined using the methods recited in claims 78 and 79. Furthermore, although step f) of claim 68 requires accounting for sequence error during processing comprising identifying tagged nucleic acid molecules that have mutated during the amplification of step c) and ignoring so mutated tagged nucleic acid molecules, since it is known that PCR can cause different false mutations in amplified nucleic acid sequences (eg., see abstract and Tables 2 and 3 from McInerney et al., Molecular Biology International, Article ID 287430, August 17, 2014) and claim 68 does not indicate how to differentiate original mutations in a genomic sample from false mutations in the amplified tagged nucleic acid molecules generated from the PCR, it is unclear how the mutational load of a genomic sample can be measured using the methods recited in claims 68-75 and 80-87, the mutational load of a single region of the genome can be estimated using the method recited in claim 76, the mutational load of a location in step (f) to the same location on the reference sample can be compared using the method recited in claim 77, and the mutational load of locations of the genome in step (f) can be determined using the methods recited in claims 78 and 79. Since, in order to measure the mutational load of a genomic sample, the skilled artisan is required to at least perform undue experiments to account accumulated deleterious mutations, calculate a mutation rate, and differentiate original mutations in a genomic sample from false mutations in the amplified tagged nucleic acid molecules generated from the PCR, the methods in claims 68-80 and 82-87 is unpredictable. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether the mutational load of a genomic sample can be measured using the methods recited in claims 68-80 and 82-87.
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68-80 and 82-87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 68 recites the limitation “the genome sample” in step a).  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “a genome sample” before “the genome sample”. Please clarify. 
Claim 68 is rejected as vague and indefinite in view of step b) because it is unclear what means “corresponding to”. Does the phrase “a portion corresponding to a segment of the segments of the genomic nucleic acids from step (a) and a portion corresponding to a nucleic acid tag of the nucleic acid tags” mean that “a segment of the segments of the genomic nucleic acids from step (a) and a nucleic acid tag of the nucleic acid tags”? Please clarify. 
Claim 68 is rejected as vague and indefinite in view of step e) because it is unclear that the subsequence associated with the nucleic acids of each of the tag associated sequence read of step (d) is mapped to where. Please clarify. 
Claim 76 is rejected as vague and indefinite because the claim does not make sense. Does the claim mean “estimating the mutational load of a single region of the genome by assigning the highest mutational load in a location of the single region obtained in step (f) as the mutational load of the single region of the genome”? Please clarify. 
Claim 82 is rejected as vague and indefinite in view of step i). Since claim 68 or 82 does not require that the nucleic acids from the genome sample is genomic nucleic acids, it is unclear why a polynucleotide tail can be added to the ends of the segments of the genomic nucleic acids. Please clarify. 
Claim 87 is rejected as vague and indefinite because the claim does not make sense because the tag associated sequence reads should generated from nucleic acid sequences and is not generated from a single species or a single cell. Please clarify. 

Conclusion
23.	No claim is allowed. 
24.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 26, 2021